NO. 07-03-0073-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                       MAY 13, 2003

                           ______________________________


                          MARTIN B. JONES, M.D., APPELLANT

                                            V.

             TEMPLETON, SMITHEE, HAYES, FIELDS, YOUNG & HEINRICH,
                  AND JOE W. HAYES, INDIVIDUALLY, APPELLEES


                         _________________________________

              FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                    NO. 88,059-B; HONORABLE VANN CULP, JUDGE

                           _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION1


      Appellant Martin B. Jones, M.D. filed a notice of appeal challenging the trial court’s

summary judgment in favor of appellees Templeton, et al., and Joe W. Hayes, individually.


      1
          Tex. R. App. P. 47.2(a).
Pending before this Court is an agreed motion to dismiss the appeal by which the parties

represent that they have executed a settlement agreement disposing of all issues.


      Without passing on the merits of the case, pursuant to Rule 42.1(a) of the Texas

Rules of Appellate Procedure we grant the motion and dismiss the appeal. Having

dismissed the appeal at the request of all parties no motion for rehearing will be

entertained and our mandate will issue forthwith.



                                               Don H. Reavis
                                                 Justice




                                           2